Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 1 of 69

Fillin this information to identify your case:

United States Bankruptcy Court for the:

Western District of Kentucky |

Case number (if known). Chapter you are filing under:
Chapter 7 i
U) Chapter 11 i
C) Chapter 12 i i.
OQ Chapter 13 (J Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

[Part 4: | identify Yourself

 

EE ean re =F HUI SEES

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a-Joint Case):
1. Your full name
Write the name that is on your
government-issued picture Raven N/ A
identification (for example, First name First name
your driver's license or Latrice
passport). Middle name Middle name
Bring your picture McDowell
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr., Jr., I HD Suffix (Sr., Jr. I, Il)
EE
2. All other names you N/A
have used in the last 8 First name First name
years
include your married or Middie name Middle name
maiden names.
Last name Last name
First name First name
Middle name _ Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XXX — XX — 4. _6_ 4 tf XXX XK
number or federal OR OR
Individual Taxpayer
Identification number 9xx - x 9xx - xX -L_
(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 2 of 69

bebtor1 Raven

Latrice

McDowell

 

First Name

Middle Name

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

 

Last Name

i | have not used any business names or EINs.

Case

number (if known),

 

EL Ht

About Debtor 2 (Spouse Only in a Joint Case):

Q) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

EN

EN

 

5. Where you live

1624 Earl Ave

 

 

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street
Louisville KY 40215
City State ZIP Code City State ZIP Code
Jefferson
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

N/A

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Zw Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C} Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuats Filing for Bankruptcy

page 2

 
Debtor 1

Case 20-32880-jal

First Name

Raven __Latrice

Middle Name

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 3 of 69

McDowell

Case number (if known)

 

Last Name

a Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

\ Chapter 7

CI Chapter 11
C) Chapter 12
C} Chapter 13

 

 

How you will pay the fee

C) | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the: fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

OC) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in instalments (Official Form 103A).

M1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you ave unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

Official Form 101

9. Have you filed for No
bankruptcy within the
last 8 years? UO) Yes. District When Case number
MM / DD/YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is C] Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your OINo. Goto line 12.
residence? W Yes. Has your landlord obtained an eviction judgment against you?

No. Go to line 12.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

 

 
Debtor 1

Case 20-32880-jal

First Name

Raven __Latrice

Middle Name

a

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 4 of 69

McDowell

Last Name

Case number (it known)

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

 

 

 

 

 

 

13.

Chapter 11 of the
Bankruptcy Code, and
are you a small business
debtor or a debtor as
defined by 11 U.S. C. §
1182(1)?

For a definition of small
business debtor, see

11 U.S.C. § 101(51D).

Official Form 101

_ 12. Are youa sole proprietor (J No. Goto Part 4.

of any full- or part-time

business? Yes. Name and location of business

A sole proprietorship is a

business you operate as an - -

individual, and is not a Name of business, if any

separate legal entity such as

a corporation, partnership, or

LLC. Number Street

If you have more than one

sole proprietorship, use a

separate sheet and attach it

to this petition. -

City State ZIP Code

Check the appropriate box to describe your business:
L) Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Singie Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))
Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))
1 None of the above

Are you filing under if you are filing under Chapter 11, the court must know whether you are a smail business debtor or a debtor

choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

No. tam not filing under Chapter 11.

CI No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

Q) Yes. iam filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy
Code, and | do not choose to proceed under Subchapter V of Chapter 11.

OC Yes. tam filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the
Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 5 of 69

Debtor 4 Raven Latrice McDowell Case number (i known)

First Name Middle Name Last Name

| Part 4: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhaveany (Jno

: property that poses or is
rileyed to pose a threat tL) Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 5
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 6 of 69

Debtor 4 Raven __Latrice McDowell

First Name Middle Name

a Explain Your Efforts to Receive a Briefing About Credit Counseling

' 15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

 

 

Official Form 101

Last Name

 

Case number (i known)

 

 

About Debtor 1:
You must check one:

i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Q) I received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) lam not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

| Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
mation for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

 

About Debtor 2 (Spouse Only in a Joint Caso):

You must check one:

(J I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment |
plan, if any.

~ Ou certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. {f you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me :
incapable of realizing or making
rational decisions about finances.

() Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

L) Active duty. ! am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 6

 
a

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 7 of 69

Debtor 1 Raven _Latrice McDowell Case number (if known)

First Name Middle Name Last Name

ey ons-es These Questions for Reporting Purposes

: . 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
: 16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

LJ No. Go to line 16b.

Yes. Go to line 17.

 

you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

2 No. Go to line 16c.
Q) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under

Chapter 7? CQ) No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after i Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Wi No

administrative expenses

are paid that funds will be C) Yes

available for distribution
to unsecured creditors?

 

 

 

 

 

18. How many creditorsdo WZ i-49 Q) 1,000-5,000 (} 25,001-50,000
you estimate that you L} 50-99 CJ 5,001-10,000 LJ 50,001-100,009
owe? LJ 100-199 CY 10,001-25,000 LJ More than 100.000
0) 200-999
19. How much do you (2 $0-$50,000 () $1,000,001-$10 million CJ $500,000,001-$1 billion
estimate your assets to 1) $50,001-$100,000 (J $10,000,001-$50 million C) $1,000,000,001-$10 billion
be worth? CJ $100,001-$500,000 C) $50,000,001-$100 million CL} $10,000,000,001-$50 billion
CL} $500,001-$1 million LJ $100,000,001-$500 million CJ More than $50 billion
20. How much do you WZ $0-$50,000 CJ $1,000,001-$10 million C) $500,000,001-31 billion
estimate your liabilities © () $50,001-$100,000 C) $10,000,001-$50 million C) $1,000,000,001-$10 billion
to be? J $100,001-$500,000 LJ $50,000,001-$100 million CJ $10,000,000,001-$50 billion
C) $500,001-$1 million CJ $100,000,001-$500 million J More than $50 billion

Sign Below
| have examined this petition, and | declare under penaity of perjury that the information provided is true and
_ For you correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attomey represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines yp to $250,000, or imprisonment for up to 20 years, or both.
18 U.SG-§§ 152, 1341, 1519, and 3571.

        
  

 

 

 

 

x _ na
Signature of Debtor 1 Signature of Debtor 2
Executed on lo O4- AAO Executed on
MM / DD /YYYY MM / DD /YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
a

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 8 of 69

Debtor 1 Raven Latrice McDowell Case number (if known)

First Name Middle Name Last Name

 

 

1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)

: the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify ‘hat | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

need to file this page.

For your attorney, if you are
_ represented by one

x N/A Date

Signature of Attorney for Debtor MM / DD /YYYY

 

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
eee eee a

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 9 of 69

 

 

 

Debtor 1 Raven Latrice McDowell Case number (if known)
First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
_ bankruptcy without an should understand that many people find it extremely difficult to represent
_ attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
_ If you are represented by
_ an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules ave very

: need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and ccmplete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

UL) No
Wi Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C2 No
Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
bl No

C] Yes. Name of Person
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

 

By signing here, | acknowledge that ! understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x Cpls n:Duoll) x wa

 

 

 

Signature of Debtor 4 Signature of Debtor 2
Date 12/04/2020 Date _
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone _
Cell phone (502) 994-0322 Celi phone
Email address Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 9
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 10 of 69

Fill in this information to identify your case:

Debtor 1 Raven Latrice McDowell

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Kentucky

Case number : .
(if known) L) Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

CI Married
i wi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

L) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Debtort4: Dates Debtor1 Debtor 2: Dates Debtor 2
: oe a : lived there : lived there
Cj Same as Debtor 1 QQ Same as Debtor 1
From From
Number Street Number Street
To To
/
:
i City State ZIP Code City State ZIP Code
LC] same as Debtor 1 CJ same as Debtor 1
From From
: Number Street Number Street
: To To
City State ZIP Code City State ZIP Code

: 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
: States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

rf No
CJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

i
:
i

 

 

Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1
Case 20-32880-jal

Raven

First Name

Latrice

Middle Name

Debtor 1

McDowell

Last Name

Case number (if known)

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 11 of 69

 

Q) No
Wi Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
YYYY

For the calendar year before that:

YYYY

 

 

 

 

(January 1 to December 31,2019 )

(January 1 to December 31,2018 )

_ 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

_ Sources of income
_ Check alt:that apply.

QQ Wages, commissions,

bonuses, tips
Q Operating a business

a Wages, commissions,

bonuses, tips
Ql Operating a business

wi Wages, commissions,
bonuses, tips

) Operating a business

Gross income

-. (before deductions and
exclusions)

$ __ 33,318.00

$ 15,581.00

Sources of income
Check all that apply.

| Wages, commissions,

bonuses, tips
Q Operating a business

Q Wages, commissions,
bonuses, tips

Q Operating a business

CL) Wages, commissions,
bonuses, tips

Operating a business

Gross income

(before deductions and
exclusions).

 

WW No

Cl Yes. Fill in the details.

 

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

 

Sources of income
Describe below.

Gross income from __

each source

{before deductions and.
exclusions)

Sources of income
Describe below.

 

 

 

 

Gross income from
each source

(before deductions and
exclusions) =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

From January 1 of current year until 0.00

the date you filed for bankruptcy: 0.00

7 0.00

For last calendar year: 0.00

(January 1 to December 31,2019 _) _ 0.00

YY 0.00

For the calendar year before that: _—_ 0.00

(January 1 to December 31,2018 _) 0.00
YYYY

0.00

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2

 
Case 20-32880-jal

Latrice McDowell

Middle Name

Raven

First Name

Debtor 1 Case number (if known)

 

Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

‘incurred by an individual! primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CL) No. Go to line 7.
Q) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the

total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

A) Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

W No. Go to line 7.

UJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

 

 

 

 

 

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 12 of 69

CJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 14 U.S.C. § 101(8) as

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid’. Amount you still owe Was this payment for...
payment :
$ 0.00 5 0.00. mortgage
Creditor’s Name
C) car
Number Street QQ) Credit card
CY ican repayment
im] Suppliers or vendors
City State ZIP Code C) other
$ 0.00 ¢ 0.00) mortgage
Creditors Name
CQ car
Number Street Q Credit card
CY Loan repayment
Q Suppliers or vendors
City State ZIP Code QI other
$ 0.00 $ 0.00 O) morgage
Creditors Name
C) car
Number Street CQ credit cara
Q) Loan repayment
) Suppliers or vendors
City State ZIP Code O) other

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 13 of 69

Debtor? Raven Latrice McDowell

Case number (if known)
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support otligations,
such as child support and alimony.

Wi No

(} Yes. List all payments to an insider.

Dates of - Total amount Amount you still’ - Reason for this ‘payment

 

 

 

 

 

 

payment paid owe — a
5 0.00 5 0.00 |
Insiders Name
Number Street
City State ZIP Code
$ 0.00 0.00

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wf No

2] Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment
rece ae ” - Wielude cteditorsname

$ 0.00 ¢ 0.00

 

insider's Name

 

 

Number Street

 

 

City State ZIP Code

 

 

 

 

 

 

 

 

$ 0.00. § 0.00

 

Insider's Name

 

Number Street

 

 

 

 

 

 

 

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 14 of 69

Debtor 1 Raven Latrice McDowell

Case number (i snown)
First Name Middie Name Last Name

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Wi No

(J Yes. Fill in the details.

   

 

 

 

 

 

 

 

 

 

 

Nature of the case | Court or agency : Status of the case
Case title Court Name CI Pending
CY on appeal
Number Street U Conctudea
Case number
City State ZIP Cade
Case title Court Name ) Pending
CL] on appeal
Number Street L) concluded
Case number
City State ZIP Code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

W No. Gototine 11.

C} Yes. Fill in the information below.

Describe the property Date Value of the: property

 

5 0.00

 

Creditor’s Name

 

 

Number Street Explain what happened

 

CL) Property was repossessed.

(} Property was foreclosed.

Q Property was garnished.

City State ZIP Code C) Property was attached, seized, or levied.

 

 

 

 

 

Describe the prope Date Value of the property

 

5 0.00

 

 

Creditor’s Name

 

 

 

Number Street -
Explain what happened

 

Property was repossessed.
Property was foreclosed.

 

Pr was garni .
City State ZIP Code operty garnished

COoo

Property was attached, seized, or levied.

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 15 of 69

Debtor 4 Raven Latrice McDowell Case number (if known)

First Name Middle Name Last Name

 

 

14. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

C} Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount...”
: ‘ was taken
Creditors Name 7 ™
:
$ 0.00
Number Street :
City State ZIP Code Last 4 digits of account number: XXXX—___ _

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

P| No
] Yes

ee uu: Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wf No

C) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Gifts with total value of more than $600 _Describe the gifts Bee Dates you gave Value
per person : Loe the gifts
$ 0.00
Person to Whom You Gave the Gift
g 0.00
Number Street
City State ZIP Code
Person's relationship to you
s with a total value of more than $600 _—_—Describe the gifts eo Dates yougave —-Value
BON ee ee he gis _
$ 0.00
Person to Whom You Gave the Gift
$ 0.00

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 

 

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 16 of 69

Debtor 1 Raven Latrice McDowell Case number (if known),

First Name Middle Name Last Name

 

 

 

 

 

 

Description and value of any property transferred : Date payment or Amount of
-transfer was made | payment

 

 

 

Person Who Was Paid

$ 0.00

 

Number Street

§ 0.00

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

WW No

(J Yes. Fill in the details.

 

 

 

 

 

Description.and value of any property transferred Date payment or | Amount of payment
: transfer was
. made

Person Who Was Paid i :

i

i $ 0.00
Number Street : —uua

| s___0.00

 

City Stale ZIP Code |

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No
CD Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred i or-debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

 

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

 

 

City State ZIP Code Jace nin tn

 

 

 

 

   

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 17 of 69

Debtor 1 Raven Latrice McDowell Case number (if known)

First Name Middle Name Last Name

 

 

- 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wi No

LJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
: was made

 

5
i

Name of trust

———

 

 

 

EE ust Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Wi No

C) Yes. Fill in the details.

 

 

Last 4 digits of account number” © Type of account or Date-account was Last balance before
: : instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution x — oO Checking $ 0 00
Q Savings

Number Street
Cj Money market

 

Q Brokerage

 

 

 

 

 

City State ZIP Code Q Other
XXXX~. __ L) checking $ 0.00
Name of Financial Institution TT
Q Savings
Number Street Qj Money market
Q Brokerage
QO Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Wi No

C} Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
: : De ee nave It?
C] No
Name of Financial Institution Name QO Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
a

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 18 of 69

Debtor 1 Raven Latrice McDowell

‘ Case number (i known)
First Name Middie Name Last Name

22. Have you stored property in a storage unit or place other than your home within 4 year before you filed for bankruptcy?
No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who else has or had access to it? Describe the contents Do you: stil!
have it?
: OQ No
Name of Storage Facility Name : QO ves
Number Street Number Street
City State ZIP Code
City State ZIP Code een
EE teontity Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
CD Yes. Fill in the details.
Where is thie property? Describe the property Value
Owner’s Name $ 0.00
Numb Street
Number Street :
City State ZIP Code
City State ZIP Code :

 

 

 

} part to: Detalis About Environmental Information

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

_ @ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
; utilize it or used to own, operate, or utilize it, including disposal sites.

_@ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

: 24.Has any governmental unit notified you that you may be tiable or potentially tiabie under or in violation of an environmental law?

Xd No

CQ Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice:
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 20-32880-jal

Raven Latrice McDowell

First Name

Debtor 1

Middle Name Last Name

, 25.Have you notified any governmental unit of any release of hazardous material?

| No
C) Yes. Fit! in the details.
Governmental unit

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57

Case number (if known)

Environmental law, if you know it

Page 19 of 69

Date of notice

 

 

Name of site Govemmental unit

 

Number Street Number Street

 

City State ZIP Code

 

 

City State ZIP Code

 

 

 

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

i No

C} Yes. Fill in the details.

 

 

Court.or agency Nature of the case — of he
Case title :
Court Name QO Pending
: Q On appeal

 

Number Street

 

Case number City State ZIP Code

C) conctuded

Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

O A partner in a partnership
QO) an officer, director, or managing executive of a corporation

CQ) An owner of at least 5% of the voting or equity securities of a corporation
wi No. None of the above applies. Go to Part 12.

C) Yes. Check alt that apply above and fill in the detaiis below for each business.
Describe the nature of the business

 

Business Name ae

 

Number Street

 

 

 

_ State ZIP Code

 

Describe the nature of the business

 

Business Name

 

Number Street . seen «pun ge cee sno
Name of accountant or bookkeeper

 

 

 

 

City State ZiP Code

Official Form 107

5 Nae eae critters

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

OC Asote proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
LJ A member of a limited liability company (LLC) or limited liability partnership (LLP)

Employer identification number
Do not include Social Security number or (TIN.
EIN: -

= Dates business existed

From To

 

Employer identification number -
_. Bo not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

page 11

 

 

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 20 of 69

Debtor 4 Raven Latrice McDowell

Case number (i known)
First Name Middie Name Last Name

Describe the nature of the business Empleyer Identification number
: = Do not include Social Security number or TIN.

 

 

 

 

 

— si NGS SSM born time connaat
FIND
Numb SUSE Sse soonest seaman a
mer Stee Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code :

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Incluce all financial
institutions, creditors, or other parties.

W No

CL) Yes. Fill in the details below.

Date issued

 

Name MM/DD/ YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Xa

Signature of Debtor 1 Signature of Debtor 2

 

 

Date Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wf No
L) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
W No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 21 of 69

Fillin this information to identify your case:

Debtor 1 Raven Latrice McDowell

First Name Middle Name Last Name
Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number
(If known)

L) Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 i215

If you are an individual filing under chapter 7, you must fill out this form if:
™ creditors have claims secured by your property, or
™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

| Pare 1: I Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

"Identify the creditor and the property that is collateral What do you intend to do with the property that___Did you claim the property

 

secures a debt? as exempt on Schedule C?
creditor's N/A Q) Surrender the property. LI No
“ oo CJ Retain the property and redeem it. 2) yes

Description of

 

property
securing debt:

L) Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

Creditor’s

 

 

 

 

 

 

 

Description of
property
securing debt:

 

Official Form 108

CJ Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

 

CJ Surrender the property. TN
nee: CJ Retain the property and redeem it. QO Yes
mobo of 0) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:
Creditor’s CL) Surrender the property. CJ No
name CJ Retain the property and redeem it. CO) yes
prope of QO Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:
Creditor's (J Surrender the property. LI No
ME anaemic nen C1 Retain the property and redeem it. O ves

 

Statement of Intention for Individuals Filing Under Chapter 7

page 1
a

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 22 of 69

Debtor 4 Raven Latrice McDowell Case number (if known)

First Name Middle Name Last Name

ee Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 14 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q Describe your unexpired personal property leases - Will the lease be assumed?
Lessor’s name: UO No
Description of leased U0 Yes
property:
Lessor’s name: QINo
Y
Description of ieased U Yes
property:
Lessor’s name: LI No
Description of leased Q) Yes

: property:

;

i Lessor’s name: LI No
vee C) Yes
Description of leased
property:

Lessor’s name: OI No
Q) Yes

Description of leased

property:

Lessor’s name: LJ No
Cl Yes

Description of leased

property:

Lessor’s name: CI No
Ci Yes

Description of leased

property:

 

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

perso’ roperty that is subject to an unexpired lease.
“L.,. Meee x NA
n ere

Signature of Debtor 1 Signature of Debtor 2

Date [2 oY AOQO Date

MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
 

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 23 of 69

Fill in this information to identify your case and this filing:

Debtor 4 Raven _Latrice McDowell

First Name Middle Name Last Name

Debtor 2 N/A

 

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Kentucky

Case number

 

L) Check if this is an

 

amended filing

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, fand, or similar property?

WI No. Go to Part 2.
LJ Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
C) Single-family home the amount of any. secured claims on. Schedule D:
1.1, Creditors. Who Have Claims Secured by Property.

Duplex Iti-unit buildin:
Street address, if available, or other description U uplex or multi-unit building

 

 

 

 

UI Condominium or cooperative Current value of the Current value of the |
(J) Manufactured or mobile home entire property? portion you own?
Q) Land $ 0.00 ¢ 0.00
C) investment property
: C) Timeshare Describe the nature of your ownership
City State ZIP Code O other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

Q) Debtor 4 only

County C) Debtor 2 only
C) Debtor 1 and Debtor 2 only Q teee in ae is yormmunity property
see instructions

 

 

() At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i ?
What is the property? Check all that apply. De not deduct Secured clains or exemptions. Put
Q) Single-family home the amount of any secured claims on: Schedule D:
Co Creditors Who Have Claims Secured by Property.
Street address, if available, or other description U Duplex or multi-unit building ‘ sist

1.2.

 

 

 

 

 

O) Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion youown?
Q Land $ 0.00 3 0.00
C} investment property
: Describe the nature of your ownership
City State ZIP Code O) Timeshare interest (such as fee simple, tenancy by
CQ) Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
CI Debtor 4 only

 

 

County CJ Debtor 2 only
C1} Debtor 1 and Debtor 2 only C) Check if this is community property
() At ieast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as focal
property identification number:

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
Case 20-32880-jal

Raven Latrice

Debtor 1

McDowell

 

First Name Middle Name

 

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

Case number (i known)

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 24 of 69

 

What is the property? Check all that apply.
C) Single-family home

LI] Duplex or multi-unit building

CJ Condominium or cooperative

(J Manufactured or mobile home

Q) Lana

() investment property

C2 Timeshare

CO other

 

Who has an interest in the property? Check one.
(CJ Debtor 1 only

CI} Debtor 2 only

CJ Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

Do not deduct secured clams or exemptions: Put
the amount of any securec claims on Schedule D:

Creditors Who Have Clains Secured by Property.

 

Current value of the Current value of the :
entire property? portion you own?

§ 0.00 ¢ 0.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ..........000000000...cccccceececcccececsuseauecssececeustssuuseeuescestestensecenss >

 

$ 0.00

 

 

 

 

aa Describe Your Vehicles

| No
C} Yes

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

 

 

 

 

If you own or have more than one, describe here:

' 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.
C} Debtor 1 only

C3 Debtor 2 only

CJ Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

(1) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C} Debtor 1 only

L) Debtor 2 only

C} Debtor 1 and Debtor 2 only

(CI At teast one of the debtors and another

CJ Check if this is community property (see
instructions)

 

Official Form 106A/B

Schedule A/B: Property

, Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Do not deduct secured clains or exemptions. Put
‘the amount-of any secured claims. on Schedule D:
Creditors Who Have Claims Secured by Property

 

Current value of the Current value of the
entire property? portion you own?

$ 0.00 ¢ 0.00 |

 

Do not deduct secured: ciaims of exemptions: Put
the arriount of any secured claims on: Schedule D:
Creditors Who Have Glaims Secured by Property.

 

 

 

 

Current value of the Current value of the
entire property? portion you own?

5 0.00 0.00

 

page 2

 

 

 

 
Case 20-32880-jal

 

 

 

Who has an interest in the property? Check one.

Debtor 1 Raven ___Latrice McDowell
First Name Middle Name Last Name
3.3. Make:
Model: LJ Debtor 4 only
Q) Debtor 2 onl
Year: y

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:

 

Year:
Approximate mileage:

Other information:

 

 

 

 

A) No
Q) Yes

4.1. Make:
: Model:
Year:

Other information:

 

 

 

Make:
Model:

4.2.

 

Year:

Other information:

If you own or have more than one, list here:

 

 

 

 

 

 

 

 

 

Official Form 106A/B

C) Debtor 4 and Debtor 2 only
C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CY Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Q) bebtor 1 only

CY Debtor 2 only

CY Debtor 4 and Debtor 2 only

LJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C] Debtor 1 only

CJ Debtor 2 only

C) Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

() Check if this is community property (see
instructions)

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Schedule A/B: Property

Case number (if known)

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 25 of 69

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have biaims Secured by Property.

 

Hi

Current value of the Current value of the |
entire property? portion you own?

§ 0.00 0.00.

 

Do not deduct secured claims or exemptions: Put
the amount-of any secured clains on Schedule D-
Gredion We Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ 0.00 ¢ 0.00.

 

_ 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Do-not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Credifors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

§ 0.00 5 0.00

 

Do not deduct secured clairis or exemptions. Put
the amount of any secured:claims on Schedule D:
Grpoitals Who Have Claims Secured by Property.

 

Current value of the -
portion you own?

Current value of the
entire property?

$ 0.00 ¢ 0.00

 

 

page 3

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 26 of 69

Debtor 4 Raven __Latrice McDowell

Case number (i known)
First Name Middle Name Last Name

 

Describe Your Personal and Household Items

 

8 ave esi oO Current value of the
D6 you own oF have any legal or equitable interest in any of the following items? portion you own?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do not. deduct secured claims
: or exemptions.
: 6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
Q) No
Wd Yes. Describe......... Dinette Set $1,000 / Bedroom Set $1,000 /Living Room Set $1,000 $_ 3,000.00 -
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C) No
0 Yes. Describe.......... 32' TV $100/ 55'TV $300 $_ 400.00 -
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
Stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
44 No .
C) Yes. Describe.......... $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
No
Yes. Descrie.......... $ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
QO) No
Q) Yes. Describe.......... $ 0.00 »
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
QO) No
Wl Yes. Describe... Daughter Cloths $250 / Adult Cloths $300 $_ 950.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
2 No
Cl Yes. Deseribe.......... ¢ ————i.00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
| No i
Q) Yes. Describe.......... $ 0.00
14. Any other personal and household items you did not already list, including any health aids you did not list
\A No
C) Yes. Give specific § 0.00
information. ............. / rs
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 3.950.00
for Part 3. Write that number here 20. ccsssscccsssssessssssssssssssssssssssessvasesanvusssaseyvestasseeseseseeeseeteteeete > __.

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
   
 

:

i

 

 

 

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 27 of 69

Debtor 1 Raven __Latrice McDowell

Case number (if known)
First Name Middle Name Last Name

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

No

17. Deposits of money

Examples: Checking, savings, or other financial accounts: certificates of deposit; shares in credit unions, brokerage houses
and other similar institutions. If you have multiple accounts with the same institution, list each.

Current value of the
portion you own?

Do not deduct secured claims
OF 6xemptions:

5 0.00

 

 

 

 

 

 

 

 

 

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

 

 

 

J No Name of entity: % of ownership:
C) Yes. Give specific 0% %
information about
ThEM ee 0% %
Official Form 106A/B Schedule A/B: Property

WJ No
CD Yes occ Institution name:
17.1, Checking account: $ 0.00
17.2. Checking account: $_ 0.00
17.3. Savings account: $_ 0.00
17.4. Savings account: $_ 0.00
175. Certificates of deposit: $ 0.00
17.6. Other financial account: $_ 0.00
17.7. Other financial account: $_ 0.00
17.8. Other financial account: $_ 0.00
17.9. Other financial account: $_ 0.00
, 18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
J No
UD Yes ice Institution or issuer name:
§ 0.00
0.00

5 0.00

0.00
0.00
0.00

page 5

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 28 of 69

Debtor 4 Raven Latrice McDowell

First Name Middle Name

Last Name

 

 

 

 

 

Case number (if known)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

(1 Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HheM.....0c cece $ 0.00
§ 0.00
$_ 0.00
_ 21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
W No
C) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $ 0.00
Pension plan: $ 0.00
IRA: $ 0.00
Retirement account: $ 0.00
Keogh: $ 0.00
Additional account: $ 0.00
Additional account: $ 0.00
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
QC) No
Yi VOS wee Institution name or individual:
Electric: LG&E Deposited $ 200.00
Gas: $ 0.00
Heating oil: $ 0.00
Security deposit on rental unit: Rent Deposited $ 500.00
Prepaid rent: $ 0.00
Telephone: Cell Phone g 300.00
Water: $ 0.00
Rented furniture: Home Center $ 161.00
Other: 5 0.00
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Wi No
ce Issuer name and description:
0.00
5 0.00
$ 0.00
Official Form 106A/B Schedule A/B: Property page 6

 

 

 

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 29 of 69

Debtor 1 Raven Latrice McDowell

Case number (if known),
First Name Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J No
Se Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
0.00
0.00 0.00
$ 0.00
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
WW No
C) Yes. Give specific
information about them... $_ 0.00
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements
W No
CL} Yes. Give specific
information about them... $_ 0.00
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
W No
L) Yes. Give specific
information about them... $ 0.00
Money oF property owed to you? Current value of the
S a oo : portion you own?
: Do not deduct secured

 

 

claims or exemptions.

: 28. Tax refunds owed to you

4 No

 

 

 

 

 

 

 

 

 

C) Yes. Give specific information Federal: $ 0.00
about them, including whether ~~ 0.00
you already filed the returns State: $ ONY
and the tax years. 0... Local: $ 0.00

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
Wi No
(J Yes. Give specific information............
Alimony: $_ 0.00
Maintenance: $_ 0.00
Support: $_ 0.00
Divorce settlement: $ 0.00
Property settlement: $__ 0.00
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
Wi No
DQ) Yes. Give specific information. ..............
$ 0.00

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 

 

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 30 of 69

Debtor 1 Raven Latrice McDowell Case number (if known)

 

 

First Name Middle Name Last Name

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

No

(J Yes. Name the insurance company
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

property because someone has died.

a No

 

C) Yes. Give specific information..............

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

2 No

 

UJ Yes. Describe each claim. 0.0.0...

 

 

 

to set off claims

\2 No

 

LY Yes. Describe each claim...

 

 

 

35. Any financial assets you did not already list

\@ No

 

CJ Yes. Give specific information............

 

 

 

 

Company name: Beneficiary: Surrender or refund value:
0.00
0.00
0.00
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
§ 0.00
§ 0.00
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
$ 0.00
$ 0.00
36. Add the doltar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Mere oo ccc ceccccssssessssssssessesesvssessesesesesesesvensessssemessssssivesuensanineesssasinessresiemecseasueesreseveees > s___1,161.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

| 37.Do you own or have any legal or equitable interest in any business-related property?
1 No. Go to Part 6.
C) Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

(A No

Current value of the
portion you own?

Do not deduct secured claims.
or exemptions.

 

CI Yes. Describe.......

 

 

5 0.00

 

39. Office equipment, furnishings, and supplies

(2 No

Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

 

CJ Yes. Describe.......

 

s 0.00

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 8

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 31 of 69

McDowell

Last Name

Latrice

Middle Name

Raven

First Name

Debtor 1 Case number (if known).

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wi No
L) Yes. Describe........ 5 0.00
41. Inventory
Wd No
C} Yes. Deseribe....... s 0.00 |
42. Interests in partnerships or joint ventures
Wl No
LI Yes. Describe...... Name of entity: % of ownership:
% § 0.00
% $ 0.00
% $__ 0.00
43. Customer lists, mailing lists, or other compilations
Wd No
(J Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LC) No
LJ Yes. Describe....... ; 0.00.
44. Any business-related property you did not already fist
id No
UO) Yes. Give specific $ 0.00
information ......... ~ :
$ 0.00.
$ 0.00
$ 0.00.
§ 0.00.
5 0.00
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mumber Mere ooo ccc ce cceeeeeneeseeneseenestesesseseseueenseesnsacsasensaseuseecaneaneaeensarsacersieseneasscsuecseeessusecsueertiss »>
Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wi No. Go to Part 7.
LI) Yes. Go to line 47.
Current value of the-
portion you own?
Do rot deduct secured claims:
or exemptions: 4
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
Wd No
CB Yes ccc
$ 0.00
Official Form 106A/B Schedule A/B: Property page 9

 

 
Case 20-32880-jal

Raven

First Name

Debtor 1

Latrice

Middle Name

McDowell

Case number (i known)
Last Name

48. Crops—either growing or harvested

Wi No

 

C) Yes. Give specific
information. ............

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

W No

 

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

WZ No

 

LI} Yes. Give specific
information. .............

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

for Part 6. Write that number here

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 32 of 69

; 0.00

$ 0.00

$ 0.00

$ 0.00

 

 

$ 0.00

 

 

 

 

FEE Deserve All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

4 No

C) Yes. Give specific
information. ............

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 000000000 ccc ccccccccccccccccseeccecre

0.00
0.00
0.00

 

 

§ 0.00

 

 

f

 

are --: the Totals of Each Part of this Form

:

 

_ 55. Part 1: Total real estate, line 2

56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 3,950.00
58. Part 4: Total financial assets, line 36 $ 1,161.00
59. Part §: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +5 0.00
62. Total personal property. Add lines 56 through 61. ...--cccssse... $ 5,111.00 copy personal property total > +s

 

 

 

 

63. Total of all property on Schedule A/B. Add line 55 + line 62.00.00... cece ccccccccccsccseesessscsessssesecsvesevsusesvertereeeeeeseecteeteesece.

 

 

Official Form 106A/B

Schedule A/B: Property

“s____0.00

5,111.00

 

 

5 5,111.00

 

page 10

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 33 of 69

UROL MLO OME Vali NM Ze) ater ts

Debtor 4 Raven Latrice McDowell

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number LJ Check if this is an
(If Known) -_
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

eo Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
P| You are claiming federal exemptions. 11 U.S.C. § §22(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the Property and line on Current value ofthe | Amount of the exemption you claim Specific laws that allow exemption —

 

| Schedule A/B that lists this property "| sportion you own
oe a : Copy the value from © Check only one bax for each exemption.
Schedule A/B :
Brief Acima CrFKA Simpl $980.00 QO
description, -AGlMa Ur KA Simpl : $
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

Brief
description: 1IBom/Total CRD _ $ 377.00 O $

: LD 100% of fair market value, up to
Line from

 

Schedule A/B: ~~ any applicable statutory limit
Brief

description: Preferred Lea $ 1,632.00 Os

Line from ©) 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

C} Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LJ No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of ___
 

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 34 of 69

Debtor 4 Raven Latrice McDowell Case number (itknown)

First Name Middle Name Last Name

 

 
   

Additional Page

 

 

 

Brief description of the property and line Current value of the. Amount of the exemption you claim Specific laws that allow exemption.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ob Schedule A/B that lists this property. portion you own

oe oe Copy the value from Check only one box for each exemption

schedule A/B

description: he Bkof Missouri 322.00 Os
Line from C) 100% of fair market value, up to
Schedule A/B: . any applicable statutory limit
Brief
description  -Household Goods _—s g 3,000.00 Of
Line from (J 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
description: Electronics Sg 400.00 Os
Line from 7 C) 100% of fair market value, up to
Schedule A/B: ——_ any applicable statutory limit
description: Child Cloths sg 250.00 O¢
Line from “11 CQ) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
deecrigtion: AdultCloths sg 11.00 Qs
Line from L) 100% of fair market value, up to
Schedule A/B: 300_ any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description. § ————————_———___ Os
Line from C3 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
descriptions ©. ——_—————_—_—_—___ § Os
Line from C) 100% of fair market value, up to
Schedule A/B: —~——— any applicable statutory limit
Brief
description, . —————————_—_——-__ § Os
Line from CJ 100% of fair market value, up to
Schedule A/B; ~~ any applicable statutory limit
Brief
description, § ———————————_——__ § Os
Line from CD 100% of fair market value, up to
Schedule A/B: 7 _ any applicable Statutory limit
Brief
description, . ———-————_—__———__ § Ls
Line from CJ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description. =. ———___—___—-__ § Lis
Line from (L) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 35 of 69

Fill in this information to identify your case:

Raven

First Name

Debtor 2 N/A

Latrice

Middle Name

McDowell

Last Name

Debtor 1

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number
(if known)

 

(J Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1. Do any creditors have claims secured by your property?
P| No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
CJ Yes. Fill in all of the information below.

lami List Ali Secured Claims

   

 

ist all secu ed claims. if a créditor ha more than one secured claim, list the creditor separately
_ for each claim. (more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

Pa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who owes the debt? Check one.

C) Debtor 1 only

Q) Debtor 2 only

O Debtor 1 and Debtor 2 only

C} Atleast one of the debtors and another

QC) Check if this claim relates to a
community debt

Date debt was incurred __

 

 
  

Official Form 106D

Last digits account number ___

Schedule D: Creditors Who Have Claims Secured by Property

Q Disputed

Nature of lien. Check all that apply.

OC) An agreement you made (such as mortgage or secured
car loan}

OQ Statutory lien (such as tax lien, mechanic’s lien)

OQ Judgment lien from a lawsuit

Q) other {including a right to offset) -

ee,

te 2 canto eames

“Add the dollar value of your entries in Column A on this page. Write that number here: b_____0.00

Describe the property that secures the claim: $ 0.00 $ 0.00 $ 0.00
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
O) unliquidated
City State ZIP Code © Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 1 only OQ An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic’s tien)
C Atleast one of the debtors and another CQ) Judgment lien from a lawsuit
O other (including a right to offset)
C] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ ee
| 2.2) Describe the property that secures the claim: $ 0.00 0.00 5 0.00
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
CJ untiquidated
City State ZIP Code

 

page 1 of

 
Case 20-32880-jal

Raven

First Name

Debtor 1
Middle Name

Latrice

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 36 of 69

McDowell Case number (if known)

Last Name

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 2.4, and so forth.
Describe the property that secures the claim: $ 0.00 $ 0.00 $ 0.00
Creditors Name
Number Street
}
As of the date you file, the claim is: Check ail that apply.
OQ Contingent
City State ZIP Code CU) Untiquidated
Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only C An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
C Atleast one of the debtors and another C1 Judgment lien from a lawsuit
C) other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
|| Describe the property that secures the claim: $ 0.00 3 0.00 $ 0.00
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
0} Contingent
CJ Untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 debtor 1 only CQ) An agreement you made (such as mortgage or secured
QO) debtor 2 only car loan)
C) Debtor 4 and Debtor 2 only C2 Statutory lien (such as tax lien, mechanic's lien)
1 Atieast one of the debtors and another C1 Judgment lien from a lawsuit
+ . : It i di ight Tt
C) Check if this claim relates to a OY other (inci ing a right to offset)
community debt
Date debt was incurred Last 4 digits ofaccountnumber_—
Describe the property that secures the claim: $. 0.00 $ 0.00 $. 0.00
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
QQ Contingent
City State ZIP Code QC] Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check al! that apply.
CQ) Debtor 4 only L) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
O) bDebtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another Q) Judgment lien from a lawsuit
C1 other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
| ___ Add the dollar value of your entries in Column A on this page. Write that number here: 5
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here:

 

 

 

 

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page__of___
Nene eee eee eT

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 37 of 69

Debtor 1

  

 

 

Raven Latrice

First Name Middle Name Last Name

Use this page only lf you have others to be notified about
agency is trying to collect from you fora debt you owe to
you have more than one creditor for any of the debts that
- be notified for any debts in Part 1, do not fill out or subm

McDowell

List Others to Be Notified for a Debt That You Already Listed

it this page.

your bankruptcy for a debt that you already listed in Part 1. For example, if a collection |
someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you listed in Part, list the additional creditors. here. If you do not have additional persons to

 

 

 

 

Case number (if known)

 

   

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| On which line in Part 1 did you enter the creditor?

Name Last4 digits of accountnumber_
Number Street
City State ZIP Code

| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber =
Number Street
City State ZIP Code

| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber—
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code

 

 

 

Official Form 106D

Part 2 of Schedule D:

Creditors Who Have Claims Secured by Property

page of_
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 38 of 69

Fillin this information to identify your case:

 

 

 

Debtor 4 Raven LaTrice McDowell
First Name Middie Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

c b L} Check if this is an
a mnown) ° amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

ae All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Wd No. Go to Part 2.
C) Yes. esterseoos ‘ ¢ :
2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately foreach claim. For
: each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and :
nonpriority amounts. As. much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priotity
unsecured claiins, fill out the Continuation Page of Part 1. if more than one creditor holds a particular-claim, list the other creditors in Part 3.
(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.) :

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last4 digits ofaccountnumber
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ali that apply
City State ZIP Code C1 Contingent
CV unliquidated
Who incurred the debt? Check one. :
QO Disputed
( Gebtor 1 only
C1 Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C) Domestic support obligations
At least one of the debtors and another (2 Taxes and certain other debts you owe the government
C) Check if this claim is for a community debt () claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O1 No C] Other. Specify
CQ) Yes
22 |

Last 4 digits of account number —__

—-—— §

 

0.00 0.00 , 0.00 |
Priority Creditors Name i
When was the debt incurred?

 

 

 

Number Street i
As of the date you file, the claim is: Check all that apply.
Q Contingent

City State ZIP Code O} Untiquidatea

Who incurred the debt? Check one. O) disputed

CJ Debtor 1 only

T of PRIORITY unsecured claim:
O) Debtor 2 only ype

 

 

 

©) Debtor 4 and Debtor 2 only CJ Domestic support obligations

C0 At least one of the debtors and another Q) Taxes and certain other debts you owe the government

Q) Check if this claim is for a community debt a riaims for death or personal injury while you were

Is the claim subject to offset? CI) other. Specify

) No :
C] ves

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1of_
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 39 of 69

Raven

First Name

LaTrice McDowell

Middle Name

Debtor 1

Case number (i known)
Last Name

   

Part 1:

  

Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

Aftor listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

 

  

 

 

 

 

 

 

 

 

 

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

() Debtor 1 only

(3 Debtor 2 only

UI} Debtor 1 and Debtor 2 only

CI Atleast one of the debtors and another

Q] Check if this claim is for a community debt

is the claim subject to offset?

QO) No
QO) Yes

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
() uUntiquidated
im Disputed

Type of PRIORITY unsecured claim:

Comestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

Last4 digits ofaccountnumber_ tsi 0.00 5 0.00 5 0.00
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check aif that apply.
a Contingent
City State ZIP Code QO Unliquidated
O Disputed
Who incurred the debt? Check one.
() Debtor 1 only Type of PRIORITY unsecured claim:
Q Debtor 2 on!
ebtor 2 only (2 Domestic support obligations
O) Debtor 1 and Debtor 2 only .
Q) Taxes and certain other debts you owe the government
C) Atleast one of the debtors and another . aa ,
U) Claims for death or personal injury while you were
Q) Check if this claim is for a community debt intoxicated
QO) other. Specify
Is the claim subject to offset?
C) No
QO) Yes
Last4 digits ofaccountnumber si. 0.00 5 0.00 0.00
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code O) unliquidated
Q Disputed
Who incurred the debt? Check one.
C) Debtor 1 only Type of PRIORITY unsecured claim:
D
U1 Debtor 2 only QO) Domestic support obligations
() Debtor 1 and Debtor 2 only O .
Taxes and certain other debts you owe the goverment
(C) At feast one of the debtors and another Q . a ,
Claims for death or personal injury while you were
Q) Check if this claim is for a community debt intoxicated
CV Other. Specify
Is the claim subject to offset?
QC) No
Q) Yes
Last 4 digits of account number ___ $ 0.00 ¢ 0.00 0.00

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of

 

 
Case 20-32880-jal Doc1 Filed 12/04/20

Debtor 1 Raven LaTrice McDowell

First Name Middie Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Entered 12/04/20 14:03:57 Page 40 of 69

Case number (if known)

 

3. Do any creditors have nonpriority unsecured claims against you?

C2 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

= claims fill out the Continuation Page of Part 2.

Li | BridgeCrest

Nonpriority Creditors Name

7300 E Hampton Ave

 

 

Number Street
Mesa AZ 85209
City State ZIP Code

Who incurred the debt? Check one.

“ Debtor 1 only

C) Debtor 2 only

C} Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

U No
QI ves

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has. more than oné
nonpriofity unsecured claim. list the creditor separately for each claim. For each claim listed, identify what type of claim if is. Do not list claims already
included in Part 1, If more than one creditor holds a particular claim, list the other creditors in Part 3.{f you have more than three nonpriority unsecured

 

 

Last 4 digits of account number 4 6 4 7 5 19,132.00

When was the debt incurred? 01/31/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
(J Unliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:

(3 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

U Debts to pension or profit-sharing plans, and other similar debts
Other. Specify_Instailment

 

 

2 | Deatrick & Spies P.S.C.

Nonpriority Creditor’s Name

 

 

 

Po Box 4668

Number Street

Louisville KY 40204
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

CQ) Debtor 2 only

C2 Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
OQ) ves

Last 4 digits of account number 4 6 4 ft g__—-7, 3828.42
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Unliquidatea
Q Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debis
WA other. Specity_ Service Financial Co

 

As | Eagle Financial Serv

Nonpriority Creditors Name

10363 Dixie Hwy

 

 

 

Number Street
Louisville KY 40272
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

CY Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At ieast one of the debtors and another

Cl Check if this claim is fora community debt

Is the claim subject to offset?

UW No
QO) Yes

 

Last 4 digits of account number _4 6 4 7 1,620.00
When was the debt incurred? 08/20/2020

As of the date you file, the claim is: Check aii that apply.

Q Contingent
(J Uniiquidated
| Disputed

Type of NONPRIORITY unsecured claim:

QJ) Student toans

Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
L) Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify Loan

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__ of__
Case 20-32880-jal

Raven LaTrice McDowell

Debtor 1

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57

 

First Name Middle Name Last Name

   

Case number (if known)

Page 41 of 69

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

  

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 ‘a
Enhanced Recovery CoL Last 4 digits of account number 4 6 4 7. 3 1,227.00
Nonpriority Creditors Name
Ww 2 04/24/2018
8014 BayBerry Rd hen was the debt incurred
Number Steet As of the date you file, the claim is: Check all that appi
Jacksonville FL 32256 S$ of the date you file, the claim is: Check ail that apply.
City State ZIP Code QO Contingent
C} Unliquidated
Who incurred the debt? Check one. OQ) pisputed
Y Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Student joans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
Cl Debts to pension or profit-sharing plans, and other similar cebts
Is the claim subject to offset? & other. Specify_11 Sprint
wo No
C) Yes
5] ' 4647
Fed Loan Serv Last 4 digits of account number 4. 6 4 7 3 8,205.00
Nonpriority Creditors Name
When was the debt incurred? 01/11/2019
Po Box 60610 TT
Number Street As of the date you file, the claim is: Check all that appl
. $s of the date you file, the claim is: Check ail that apply.
Harrisburg PA 17106 ¥ Pey
City State ZIP Code CJ Contingent
(J Unliquidatea
Who incurred the debt? Check one. OQ visputed
@ Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only rf Student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you did not report as priority claims _.
OC) debts to pension or profit-sharing plans, and other similar debts
\s the claim subject to offset? C) other. Specify
.f No
C) Yes
4.6| 4647 5 3,006.00
Heights Finance Corp Last 4 digits of accountnumber 4 0 4 /—
Nonpriority Creditor’s Name
When was the debt incurred? 09/28/2020
5703 Preston Hwy
Number Street As of the date you file, the claim is: Check all that appl
oo u , : Check al -
Louisville KY 40219 ¥ py
City State ZIP Code C1 Contingent
OQ) unliquidated
Who incurred the debt? Check one. C) disputed
Vi Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
U) Debtor 1 and Debtor 2 only QO Student loans
C1 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims _
(2 Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Wi other. Specity_Instaliment
| No
C) Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page __of_
Debtor 1

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Case 20-32880-jal

McDowell

Last Name

Latrice

Middie Name

Raven

First Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 42 of 69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

2 Debtor 1 only

C) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

(Q) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
OQ) Yes

 

Official Form 106E/F

) unliquidated
OQ) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorc? that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar vebts

Other. Specify

OO OC

Norton HealthCare Last 4 digits of accountnumber 4 6 4 7 5 1,463.00
Nonpnriority Creditors Name
i ?
Po Box 775278 When was the debt incurred?
ae Steet As of the date you file, the claim is: Check all th
Chicago IL 60677 $ of the date you file, the claim is: Check all that apply.
City State ZIP Code O Contingent
Q) Unliquidated
i 2
Who incurred the debt? Check one. OQ] pisputed
4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OQ] student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
LJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WH other. Specity_ Medical
af No
Q) Yes
8] 464
Spectrium Last 4 digits of account number 4. 6 4 7 $s _ 160.00
Nonpriority Creditor's Name
Ao When was the debt incurred?
10345 Dixie Hwy
Number Street As of the date you file, the claim is: Check all that app!
tat s of the date you file, the claim is: Check all that apply.
Louisville KY 40272 y re
City State ZIP Code Q Contingent
. Q) Unliquidated :
Who incurred the debt? Check one. © disputed
iv, Debtor 1 only i
W Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Student toans ;
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims . .
C) Debts to pension or profit-sharing plans, and other similar cebts
is the claim subject to offset? C2 Other. Specify
| No
C) Yes
|_| $ 0.00
Last 4 digits of accountnumber
Nonpriority Creditor's Name
When was the debt incurred?
Number Street 7 se
As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page _of
Case 20-32880-jal

Debtor 1 Raven

First Name

Latrice McDowell

Middle Name

Last Name

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 43 of 69

Case number (if known)

List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On which entry in Part 7 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0) Part 1: Creditors with Priority Unsecured Claims
Number Street UO) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name .
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
: Claims
i
- Last 4 digits of accountnumber_
: City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ oe
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street U Part 2: Creditors with Nonpriority Unsecured
: Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you tist the original creditor?
Name
Line of (Check one}. UO) Part 1: Creditors with Priority Unsecured Claims
Number Street U) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
i On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street . . ae
U Part 2: Creditors with Nonpriority Unsecured
Claims
ay State TIP Gode Last 4 digits of account number ___ _
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page. of_

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 44 of 69

Debtor 1 Raven Latrice McDowell

First Name Middie Name Last Name

a ~ the Amounts for Each Type of Unsecured Claim

' 6. Total the amounts of certain types of unsecured claims. T

Total claims 6a. Domestic support obligations 6a.
aon Fads 6b. Taxes and certain other debts you owe the
o government 6b.
6c. Claims for death or personal injury while you were
intoxicated 6c.
~ 6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d.
_ 6e. Total. Add lines 6a through 6d. 6e.
|
i a
| Total claims 6f. Student joans 6f.
i from Part 2 6g. Obligations arising out of a separation agreement
L : 2 or divorce that you did not report as priority
i claims 6g.
i
i 6h. Debts to pension or profit-sharing plans, and other
oe similar debts 6h.
LP
: 6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i.
}
i
| 6j. Total. Add lines 6f through 6i. Gj.

Official Form 106E/F

Add the amounts for each type of unsecured claim.

Case number (i known)

his information is for statistical reporting purposes only. 28 U.S.C. § 159.

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
: 0.00
Total claim
: 8,205.00
; 0.00
$ 0.00
+s 33,936.42
; 42,141.42

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page. of

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 45 of 69

Fill in this information to identify your case:

Debtor Raven Latrice McDowell

First Name Middle Name Last Name

Debtor 2 N/A

 

 

(Spouse ff filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Kentucky
Case number

(if known) LJ Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
(i No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person of company with whom you have the contract or lease State what the contract or lease is for .

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

24

 

Name

 

Number Street

 

 

 

 

 

 

City State ZIP Code
2.5
“—" Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases pagelof_
Case 20-32880-jal

Debtor 1 Raven

Latrice McDowell Case number (f known),

Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 46 of 69

 

 

First Name

 
  

Middle Name

son or company with whom you have the contract or lease

Last Name

Additional Page if You Have More Contracts or Leases

What the contract or lease is for

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

page __ of
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 47 of 69

Fill in this information to identify your case:

Debtor 1 Raven Latrice McDowell

First Name Middie Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

 

Case number
(if known)

 

() Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

i No
U) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

C) No

(J Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Officiat Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1; Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
U3 Schedule D, line
Name
Q) Schedule E/F, line
Number Street (2 Schedule G, line
City State ZIP Code
3.2
OQ Schedule D, line
Name
Q) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
3.3
L) Schedule D, line
Name
U) Schedule E/F, line
Number Street LJ Schedule G, line
City State ZIP Code

 

 

 

 

 

Official Form 106H Schedule H: Your Codebtors pageiof_
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 48 of 69

 

 

Debtor 4 Raven Latrice McDowell Case number (if known)
First Name Middle Name Last Name
| Additional Page to List More Codebtors
in 1: Your codebtor - _ Coluinn 2: The creditor to whom you owe the debt __

Check all schedules that apply:

 

 

QO) Schedule D, line

 

 

 

 

 

Name
Q) Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
P|
(3 Schedule D, line
Name __
QQ Schedule E/F, iine
Number Street (3 Schedule G, line

 

City State ZIP Code

 

 

3.
| ) Schedule D, line

 

 

Name

(] Schedule E/F, line
Number Street UI Schedule G, line
City State ZIP Code

 

3
>| (3 Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
(} Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
S|
QQ Schedule D, line
Name —o
{) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
|
{J Schedule D, line
Name
() Schedule E/F, line
Number Street C} Schedule G, line
City State ZIP Code
|
QC) Schedule D, line
Name
LJ Schedule E/F, line
Number Street LJ Schedule G, line
City State ZIP Code
BI
(3 Schedule D. line
Name ART
QO) Schedule E/F, line
Number Street (2 Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page of,
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 49 of 69

Fill in this information to identify your case:

Debtor 1 Raven Latrice McDowell

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Kentucky

Case number Check if this is:
(If known)
CJ An amended filing
C) A supplement showing postpetition chapter 13
income as of the following ciate:

Official Form 106l Wim? DDT YYYY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equaily responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

Describe Employment

1. Fill in your employment :
‘information. Debtor 1 |. «Debtor 2 or non-filing spouse

 

 

i
| If you have more than one job,

attach a separate page with wi
information about additional Employment status Employed LJ Employed
employers. C) Not employed QQ Not employed
; Include part-time, seasonal, or
© self-employed work. : . wo
ed Occupation Dialysis Techician

 

Occupation may include student
or homemaker, if it applies.

Employer's name Fresenius

Employer's address 2355 Poplar Level Rd

 

 

 

 

Number Street Number = Street

Louisville KY 40217

City State ZIP Code City State ZIP Code
How long employed there? 2 Yrs. 2 Yrs.

Give Details About Monthly Income

 

;

| Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 41 For Debtor'2 or
. non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2,366.24 $ 0.00
3. Estimate and list monthly overtime pay. 3. +$ 0.00 + $§ 0.00
4. Calculate gross income. Add line 2 + jine 3. 4. | $2,366.24 $ 0.00

 

 

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 50 of 69

Debtor 1 Raven Latrice McDowell

First Name Middle Name Last Name

 

 

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
56. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify. Garnishment_$233.55Wkly

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends
regularly receive

settlement, and property settlement.

8d. Unemployment compensation
8e. Sociai Security

8f. Other government assistance that you regularly receive

Nutrition Assistance Program) or housing subsidies.
Specify:

Copy lime 4 here... ee cece cece nsec nee neeneneeeeeceneteteatseeeeecetieeeaeenesensaates

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + Sh.

Include alimony, spousa! support, child support, maintenance, divorce

 

8g. Pension or retirement income

8h. Other monthly income. Specify:

 

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh.

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

friends or relatives.

Specify:

Case number (if known).

. For Debtor 1

 

 

 

 

 

 

 

 

 

 

 

 

 

8c. Family support payments that you, a non-filing spouse, or a dependent

 

 

 

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental

 

 

 

 

 

 

 

For Debtor 2 or

¢ 2,366.24 $ 0.00
5a. § 497.86 $ 0.00
5b.  $ 0.00 $ 0.00
5c. §$ 0.00 $ 0.00
5d. $ 0.00 $ 0.00
Se. $ 182.82 $ 0.00
5 0.00 $ 0.00
5g. § 0.00 $ 0.00
5h. +$ 467.10 + 0.00
6. ¢ 1,148.67 $ 0.00
7 g 1,217.57 $ 0.00
Ba. $ 0.00 $ 0.00
8b.  § 0.00 $ 0.00.
bc. 8 0.00 $ 0.00
8d. 0.00 $ 0.00
8e. § 0.00 $ 0.00
Bf S$. 0.00 $ 0.00
8g. $ 0.00 $ 0.00
8h. +$ 0.00 +$ 0.00
9.1 $ 0.00 $ Q.00
10} 8 4,217.57 5 0.00 |= b- 1,217.57

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

 

Q) No.

13. Do you expect an increase or decrease within the year after you file this form?

142. Add the amount in the last column of line 10 to the amount in line 14. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

11.%* $ 0.00
yo. 61,217.57
Combined

monthly income

 

 

 

WI Yes. Explain: |Yes, my garnishment $233.55 Wkly is filed on my bankruptcy , income will increase when it stop.

 

 

Official Form 1061 Schedule |: Your Income

page 2

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 51 of 69

Fill in this information to identify your case:

Debtor 4 Raven Latrice McDowell igéhie ie.
First Name Middle Name Last Name Check if this 18:

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name QO An amended filing
LJ A supplement showing postpetition chapter 13

expenses as of the following date:

United States Bankruptcy Court for the: Western District of Kentucky

Case number

MM / DD/ YYYY
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

wf No. Goto line 2.
( Yes. Does Debtor 2 live in a separate household?

LJ} No
O) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? UO No
Dependent’s relationship to Dependent’s | Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for Debtor 1 or Debtor 2 age | with you?
Debtor 2. each dependent...............0c00 O
Do not state the dependents’ Son 5 Mos. wi No
names. Yes
(3 No
Li Yes
LJ No
QO) Yes
LJ No
OQ) Yes
- CO No
() Yes
3. Do your expenses include | No

expenses of people other than
yourself and your dependents? CJ Yes

Estimate Your Ongoing Monthly Expenses

- Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

 

 

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 738.00
any rent for the ground or lot. 4, a
If not included in line 4:
4a. Real estate taxes 4a. § 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 52 of 69

Debtor 4 Raven Latrice McDowelt

 

12.

15

 

“17.

 

 

 

 

 

 

Official Form 106J

10.

11.

13.

14.

18.

19.

20.

First Name Middle Name Last Name

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in fines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (f known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.

6b.

6c.

6d.

10.

11.

12.

13.

14.

15a.

15b.

18c.

45d.

16.

17a.

17b.

17c.

17d.

19.

20a.

20b.

20c.

20d.

20e.

 

Your expenses.

§

AF Ff Ff Ff FF Ff Hf

PPA Ff Ff Rod

fH Ff Ff HF

PrPF AF FH HF

 

0.00

124.75

0.00
54.50

0.00

200.00

200.00

120.00

50.00

100.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00
0.00

0.00
0.00

0.00

0.00

0.00

page 2
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57

Debtor 1 Raven Latrice McDowell Case number (known)

First Name Middle Name Last Name

 

 

 

Page 53 of 69

 

 

 

 

21. Other. Specify:

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule I.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

 

 

 

 

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

L) No.

21.

22a.

22b.

22c,

23a.

23b.

23c.

 

 

 

 

 

 

+5 0.00
$ 1,587.25
$ 0.00
$ 1,587.25

$ 1,217.57

-$ 1,587.25

5 -369.68

 

 

Ad Yes. Explain here: Yes, my garnishment $233.55 wkly is filed on my bankruptcy, income will increase when it

stop.

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 54 of 69

Fill in this information to identify your case:

Debtor 4 Raven Latrice McDowell

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number LJ Check if this is an
{if known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 125
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| part 4: | Summarize Your Assets

 

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)

 

 

1a. Copy line 55, Total real estate, from Schedule A/B .......0..cccccccccccccccccccescssescueecascecescesesevssesuresusccevsessseseseessessvssesseasesees § ___0.00
1b. Copy line 62, Total personal property, from Schedule A/B......... ccs ccssnieeeseiecsnsseeesnienssnnessieessisicniessencsneseests $_ 5,111.00
1c. Copy line 63, Total of all property on Schedule A/B ooo... ccccccccccccccssccesescecesseneeceessessssasatcavascnsatsecacersieensieseeatsenetstesvatersees $_ 5,111.00

 

 

 

Summarize Your Liabilities

 

 

 

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $e
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F o.........ccccccccceeceeeeeeseeseneeee g$___ +e
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F .............cccceeeeteeteeee + 5. 42,141.42
Your total liabilities $_ 42,141.42
ir Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 4217.57
Copy your combined monthly income from line 12 of Schedule Foo... .occecccccccceececes sessnecsesesseteecstcsssrensasetcststentanearecaeenenss a
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ Of SCHEGUIC Joo... cccccceccccescecsssecseeeescsecassesecscsscscsavscatcstseersarevssessatensateneatineass $_ ___ 1,587.25

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 55 of 69

Debtor 1 Raven Latrice McDowell Case number (known)

First Name Middle Name Last Name

Cr Answer These Questions for Administrative and Statistical Records

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

4) Yes

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

this form to the court with your other schedules.

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

 

 

$

2,366.24

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

 

 

 

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
Qd. Student loans. (Copy line 6f.) $ 8,205.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +¢ 0.00
9g. Total. Add lines 9a through 9f. $ 8,205.00

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 56 of 69

Fill in this information to identify your case:

Debtor 1 Raven Latrice McDowell

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number
(If known)

 

 

( Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12115

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealirg property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to heip you fill out bankruptcy forms?

Gf No

Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

 

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

2 «Que Dave ll) X NA
Signature of Debtor 1

Signature of Debtor 2

Date la OY AO2AD Date

MM/ DD / YYYY MM/ DD / YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 57 of 69

Fill in this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:

 

 

 

 

Debtor 1 Raven Latrice McDowell
First Name Middle Name Last Name . .
A 1. There is no presumption of abuse.
Debtor 2 N/A
(Spouse, if filing) First Name Middle Name Last Name ) 2. The calculation to determine if a presumption of
abuse applies will be made uncer Chapter 7
United States Bankruptcy Courtfor the: Western District of Kentucky Means Test Calculation (Official Form 1224-2).
Case number CJ) 3. The Means Test does not apply now because of
{if known) qualified military service but it could apply later.

 

 

 

() Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Calculate Your Current Monthly Income

 

i; 1. What is your marital and filing status? Check one only.
4 Not married. Fill out Column A, lines 2-11.
() Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

L) Married and your spouse is NOT filing with you. You and your spouse are:
LJ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(E).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
_ bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
agust 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same ental property, put the

 

  

 

 

income from that property in one column only. If you have nothing to-report for any line, write. $0 in the space.
Column A Column B
Debtor 1 : Debtor 2-or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payrall deductions). $_ 2,366.24 $____ 0.00
3. Alimony and maintenance payments. Do not include payments from a spouse if

Column B is filled in. s__ 0.00 §___0.00
4. All amounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. Include regular contributions

from an unmarried partner, members of your household. your dependents, parents,

and roommates. Include regular contributions from a spouse only if Column B is not 0.00 0.00

filled in. Do not include payments you listed on line 3. $Y $__U.Ut
5. vet income from operating a business, profession, Debtor 1 Debtor 2

Gross receipts (before all deductions) g__0.00 g__0.00

Ordinary and necessary operating expenses -—$_0.00-$_ 0.00

Net monthly income from a business, profession, or fam g 0.00 g 0.00 roPyy, $ 0.00 $ 0.00
6. Net income from rental and other real property Debtor4._ Debtor 2

Gross receipts (before all deductions) $ 0.00 g__9.00

Ordinary and necessary operating expenses —$ 0.00-$ 0.00

Net monthly income from rental or other real property g¢ 0.00 gs 0.00 rons, $ 0.00 $ 0.00
7. Interest, dividends, and royalties $ 0.00 $ 0.00

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 58 of 69

Debtor 1 ‘Raven Latrice McDowell Case number (if known)

First Name Middle Name Last Name

Column A Column B

8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here:

 

FOP YOUP SPOUSE o.oo... eee ccs ceesneee eee teer eee eeseeeetertrnanennies $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if 0.00
retired under any provision of title 10 other than chapter 61 of that title. $ 2

40. Income from ail other sources not listed above. Specify the source and amount. Do
not include any benefits received under the Social Security Act, payments made under
the Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
against humanity, or international or domestic terrorism; or compensation, pension,
pay, annuity, or allowance paid by the United States Government in connection with a
disability, combat-related injury or disability, or death of a member of the uniformed
services. If necessary, list other sources on a separate page and put the total below.

$ 0.00
$ 0.00

Total amounts from separate pages, if any. + 0.00 +3

 

 

Debtor 1 Debtor 2 or
non-filing spouse

___0.00

____0.00

$ 0.00

0.00

0.60

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each +
column. Then add the total for Column A to the total for Column B. g 2,366.24 $

 

 

 

0.00

=ls 2,366.24

 

 

 

 

Ea Determine Whether the Means Test Applies to You

Fotal current
monthly income

 

42. Calculate your current monthly income for the year. Follow these steps:

 

12a. Copy your total current monthly income from VINE 14... ee eee eee eee tee teteee cee eeee ttn eenneeccnntncaneennas
Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form.

13. Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live. Kentucky

 

 

 

 

Fill in the number of people in your household. 2

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. | Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2

Go to Part 3 and fill out Form 122A—2.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

Fill in the median family income for your state and size Of HOUSEMON. eee ee eee eee reece teen renee tenet eneccececanecenneennertcenteane

Copy line 11 here™>

42b

13.

| $ 2,366.24 |

x 12

[_$.28.594.88 |

 

$ 47,788.00

0 . —

 

 

 

14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form #22A-2.

page 2

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 59 of 69

Debtor 1 Raven Latrice McDowell Case number (i known)

First Name Middle Name Last Name

 

 

 

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.
x xX NWA
Signature of Debtor 1 ~ Signature of Debtor 2
i
Date | a o4 AOS Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
i if you checked line 14b, fill out Form 122A—2 and file it with this form.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 20-32880-jal Doc1 Filed 12/04/20

Fill in this information to identify your case:

Debtor 1 Raven Latrice McDowell

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number
(lf known)

 

 

Entered 12/04/20 14:03:57 Page 60 of 69

Check the appropriate box as directed in
lines 40 or 42:

According to the calculat.ons required by
this Statement:

LJ 1. There is no presurnption of abuse.

(2 2. There is a presumotion of abuse.

 

 

 

Official Form 122A—2
Chapter 7 Means Test Calculation

 

Check if this is an amended filing

04/19

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional

pages, write your name and case number (if known).

| Part 4: | Determine Your Adjusted Income

 

 

 

 

 

 

 

 

 

1. Copy your totai current monthly income. 0... eee ete ee teint Copy line 11 from Official Form 122A-1 here™®.......... $ 2,366.24
2. Did you fill out Column B in Part 1 of Form 122A-1?
i No. Fill in $0 for the total on line 3.
CL) Yes. Is your spouse filing with you?
LJ No. Go to line 3.
(} Yes. Fill in $0 for the total on line 3.
3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:
On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?
No. Fill in 0 for the total on line 3.
Q] Yes. Fill in the information below:
_ State each purpose for which the income was used Fill in the amount you
For-exampie, the income is used to pay your spouse's tax debt or to. support are subtracting from
people other than you or your dependents : your spouse's income
$ 0.00
$ 0.00
+5 0.00
TOtAl.ooooccccccccccscsssessssssssssssvisisvssinsesestussussssessecesseceeeseseeeseeesceseeeeeseeeetes 0.00
8 Copy total here ............... —$ 0.00
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. g 2,366.24
Official Form 122A-2 Chapter 7 Means Test Calculation page 1

 
 

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 61 of 69

Debtor 1 Raven Latrice McDowell Case number (f known)

First Name Middle Name Last Name

Calculate Your Deductions from Your Income

 

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk's office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A—1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

5. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household. 1

 

 

 

National Standards You must use the IRS National Standards to answer the questions in linés 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill 4,288.00
in the dollar amount for food, clothing, and other items. suecee

7. Out-of-pocket health care allowance: Using the number of peopie you entered in tine 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

People who are undor 65 years of age

7a. Out-of-pocket health care allowance per person

 

$ 47.00
7b. Number of people who are under 65 2
X_f
7c. Subtotal. Multiply line 7a by line 7b. $ 49.00 copyheres® $49.00
People who are 66 years of age or older
7d. Out-of-pocket health care allowance per person $ 117.00
7e. Number of people who are 65 or older x 0
7f. Subtotal. Multiply line 7d by line 7e. $ 0.00 Copy here™> +§ 0.00
7g. Total. Add lines 7¢ And 78.0.0... eeccececccscscasssssscesesersnssesesesseersessvsseeceveeceseseeceees $ 49.00 Copy total here> $ 49.00

 

 

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 2
 

 

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 62 of 69

. Debtor 4 Raven Latrice McDowell Case number (it known)

First Name Middle Name Last Name

 

 

Local Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

™@ Housing and utilities — Insurance and operating expenses

@ Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the fink specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities —- Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating EXPENSES. .......ccccceccssescsseesssessscesssecssseesssesssessseeesvecsscessesee g__ 1,478.00

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount listed 344.00
for your county for mortgage or rent expenses $ -

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

Name of the creditor = Average monthly.
ee : : payment :

$ 0.00

 

$ 0.00

 

+ 5 0.00

 

 

Copy Repeat this
Total average monthly payment $ 0.00 —$ 0.00 amount on
heroD line 33a

 

 

 

 

9c. Net mortgage or rent expense.

Subtract line 9b (fotal average monthly payment) from line 9a (mortgage or g 344.00 rors g___ 344.00
rent expense). If this amount is less than $0, enter $0.00... cccccceeecsrcsveesreetenneessteeeeees here

 

 

 

10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $ 0.00
the calculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:

 

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

0. Goto line 14.

QO) 1. Goto line 12.
QQ 2ormore. Go to ine 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $ 0.00

 

Official Form 122A-2 Chapter 7 Means Test Caiculation page 3

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 63 of 69

Debtor 4 Raven Latrice McDowell

First Name Middle Name Last Name

 

Case number (if known)

 

 

 

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.

In addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicle 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13a. Ownership or leasing costs using IRS Local Standard. ......0....0..ccccecccssscsvecesceseeeeeeee _ «0.00
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
__ Name of each creditor for Vehicle 4 Average monthly
ee oe payment :
$ 0.00
+ 0.00
Cc Repeat this
Total average monthly payment $ 0.00 oPy —$ 0.00 — amount on
here> —_ line 33b.
. . Copy net
13c. Net Vehicie 1 ownership or lease expense Vehicle 4
Subtract line 13b from line 13a. If this amount is less than $0, enter $0.00 $ 0.00 | expense 0.00
here .....™> $Y
Vehicie 2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. ...............ccccceccccssecseeseseceeeees $ 0.00
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
"Name of each creditor for Vehicle2 . Average monthly
= payment
$ 0.00
+5 0.00
Repeat this
Cc p
Total average monthly payment $ 0.00 > —$ 0.00 = amounton
here line 33c.
Copy net
13f. Net Vehicle 2 ownership or lease expense 0.00 Vehicle 2
Subtract line 13e from 13d. If this amount is less than $0, enter $0.00... eee $ : expense 0.00
here... > $C
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $ 189.00
15. Additional public transportation expense: if you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $ 0.00
Official Form 122A—2 Chapter 7 Means Test Calculation page 4
Debtor 1 Raven Latrice McDowell Case number (i known),

  

16.

17.

18.

19.

20.

21.

22.

23.

24.

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 64 of 69

 

First Name Middle Name Last Name

Other Necessary Expenses _in addition to the expense deductions listed above, you are allowed your monthly expenses for

_the following IRS categories.

Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse’s term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other than term.

Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

Education: The total monthly amount that you pay for education that is either required:
@ as a condition for your job, or
@ for your physically or mentally challenged dependent child if no public education is available for similar services.

Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special iong distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it
is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

Add ail of the expenses allowed under the IRS expense allowances.
Add lines 6 through 23.

3 _ 0.00

¢ 0.00

gs _0.00

$0.00

$0.00

$ 0.00

$ 0.00

5 0.00

 

 

$3,348.00

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation

page 5

 

 
 

Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 65 of 69

Debtor 4 Raven Latrice

First Name Middle Name Last Name

McDowell Case number (if known)

 

Aaditonal Expense Deductions ‘hese are additional deductions allowed by the Means Test.

 

__ Note: Do not include any expense allowances listed in-lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your

dependents.
Health insurance
Disability insurance

Health savings account

Total

Do you actually spend this total amount?

wi No. How much do you actually spend?
LI Yes

 

 

 

 

g 0.00
$ 0.00
+ § 0.00
$ 0.00
$1,587.25

Copy total Here occ ccceeeeee ee

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
By law, the court must keep the nature of these expenses confidential.

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs.
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount

claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public

elementary or secondary school.

You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk’s office.

You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
instruments to a religious or charitable organization. 26 U.S.C. § 170(c){1)-(2).

32. Add all of the additional expense deductions.

Add lines 25 through 31.

 

 

 

5 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00

 

 

 

Official Form 122A—2

Chapter 7 Means Test Calculation

page 6

 
Case 20-32880-jal Doc1 . Filed 12/04/20 Entered 12/04/20 14:03:57 Page 66 of 69

 

 

 

 

 

Debtor 1 Raven Latrice McDowell Case number (if known)
First Name Middle Name Last Name
Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average monthly
Mortgages on your home: peer
33a. Copy lime 9D MELE cece cccecccseeeessssssesvssevretsssaseveecnseevtseressstuvessveseesesessteeserenevress > $ 0.00
Loans on your first two vehicles:
Bab. Copy line 13 MELE. .ocaccccscccssssssussssssesssecsssrsesssssscssstnsesnssstvsssicestisesscesssseeeenee > $ 0.00
33c. Copy line 13€@ NELE. occ ccc cescseseeeeesssteneerssareeseetetimneresnimmeseemericeeseeeneseens > $ 0.00
33d. List other secured debts:
Name of each creditor for other identify property that Does payment
secureddebt  —s_7/ : secures the debt include taxes
: : oe or insurance?
O No § 0.00
C) Yes
O No § 0.00
L) Yes
LC} No
+ 0.00
Q) Yes $=
Copy tota!
33e. Total average monthly payment. Add lines 33a through 33d. ...........ccccccccccccesescsssseeeeeeeeeeeeee $ 0.00 ey 5 0.00
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
wf No. Go to line 35.
C) Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
_ Name of the creditor _Adentify property that < Total cure Monthly cure
: secures the debt amount amount
$ 0.00 +605 $ 0.00
$ 0.00 +60= $ 0.00
$ 0.00 +¢69= +3 0.00
0.00 | Copy total 0.00
Total $ here> $
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
Wf No. Goto line 36.
LI) Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of ail past-due priority ClaiMS 200.0. erect tee cee e reset eteeteetaeteee $ 0.00 +60= 5 0.00

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 7

 
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 67 of 69

Debtor 1 Raven Latrice McDowell Case number (if known)

First Name Middle Name Last Name

 

 

 

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.

Wf No. Goto line 37.
C) Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $ 0

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). x

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
availabie at the bankruptcy clerk’s office.

 

 

 

 

 

Copy total
Average monthly administrative expense if you were filing under Chapter 13 $ 0.00 oe $ 0.00
37. Add all of the deductions for debt payment. ¢ 0.00
Add lines 33@ through 36. ooo... cc ceecccccessccessessseseseseseavesesssssesescasscasanecaveseuseusseuensvesensasavevssasavavevstsqansesecasivavavavavateseneavereveresaeens

 

 

 

 

Total Deductions from income

38. Add all of the allowed deductions.

 

Copy line 24, Ail of the expenses allowed under IRS $ 3,348.00
EXPENSE ANOWANCES o.oo occ ccc cece ccc cc cecseceteeetenseveveeterseeee —aor
Copy line 32, All of the additional expense deductions.......... $ 0.00
Copy line 37, Ail of the deductions for debt payment............. +g 0.00
Total deductions g___ 3,348.00. Copy total here ooo. cee > g¢ 3,348.0

 

 

 

ee Determine Whether There Is a Presumption of Abuse

39. Calculate monthly disposable income for 60 months

 

 

 

 

 

 

39a. Copy line 4, adjusted current monthly income ..... $ 2,366.24
39b. Copy line 38, Total deductions........... - 3 3,348.00
39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ -981.76 Copy $ -981.76
Subtract line 39b from line 39a. —_———_ here> —_____——
For the next 60 months (5 years)... css cesss cess snestrosetesntetestinsusisstssittsesnetesservesseneesesenenee x 60
39d. Total. Multiply line 39¢ by 60.0.0... ccc cesevnetntnetntntntsunes einen tneeseeeenieeene ei g_98,905.60 n> 5 58,905|60

 

 

 

 

 

 

40. Find out whether there is a presumption of abuse. Check the box that applies:

CJ The tine 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.

w The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part 5.

C} The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

 

Official Form 122A-2 Chapter 7 Means Test Calculation , page 8
Case 20-32880-jal Doc1 Filed 12/04/20 Entered 12/04/20 14:03:57 Page 68 of 69

Debtor 1 Raven Latrice McDowell

Case number (if known)
First Name Middle Name Last Name

 

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules

 

(Official Form 106Sum), you may refer to line 3b on that FON... ccccseeceesecesnstieetinsecen 42,141.42
x 25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I). 10.535.35 Copy $ 10,535.85
Multiply line 44a Dy 0.25. 00....ccccsccscsssssssesssssensvassensusssessenssseneriessotisinsvesssstuvsssesnnaseneniusansesesuasene sa inere> nan

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

CJ Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

Wd Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

ee ove Details About Special Circumstances

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

Wi No. Goto Part 5.

C) Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

 

 

 

 

Give a detalled explanation of the special circumstances ~~ come. since
| $ 0.0C

$ 0.00

5 0.00

$ 0.00

By signing here, | declare under penalty of perj

Gow Mit

that the information on this statement and in any attachments is true and correct.

  

 

 

X wa
Signature of Debtor 1 Signature of Debtor 2
patd & b4 9.02.0 Date
MM/DD /YYYY MM/DD 1YYYY

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 9

 
Case 20-32880-jal Doc1 Filed 12/04/20

BridgeCrest
7300 E Hampton Ave
Mesa, AZ 85209

Deatrick & Spies P.S.C.
Po Box 4668
Louisville, KY 40204

Eagle Financial Serv
10363 Dixie Hwy
Louisville, KY 40272

Enhanced Recovery Co
8014 Bayberry Rd
Jacksonville, FL 32256

FedLoan Serv
Po Box 60610
Harrisburg, PA 17106

Heights Finance Corp
5703 Preston Hwy
Louisville, KY 40219

Norton HealthCare
Po Box 775278
Chicago, IL 60677

Spectrum
10345 Dixie Hwy
Louisville, KY 40272

Entered 12/04/20 14:03:57 Page 69 of 69
